UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2391


STEPHEN KAONGE LAMBE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 17, 2012                  Decided:   August 2, 2012


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fatai A. Suleman, AMITY, KUM & SULEMAN, PA, Greenbelt, Maryland,
for Petitioner. Stuart F. Delery, Acting Assistant Attorney
General, Richard M. Evans, Assistant Director, Jeffrey J.
Bernstein, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen   Kaonge     Lambe,        a        native   and     citizen      of

Cameroon,   petitions     for   review    of       an    order   of    the    Board   of

Immigration Appeals (Board) denying his motion to reopen.                             We

have reviewed the administrative record and Lambe’s contentions,

and conclude that the Board did not abuse its discretion in

denying Lambe’s motion.         See 8 C.F.R. § 1003.2(a) (2012).                      We

accordingly deny the petition for review for the reasons stated

by the Board.      See In re: Lambe, (B.I.A. Nov. 23, 2011).                          We

dispense    with   oral    argument      because          the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                      2